DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Response to Amendment
The Amendment filed 10/12/2021 has been entered.  Claims 1-12 and 21-28 remain pending in the application.  Claims 13-20 have been canceled.  Applicant's amendments to the claims have overcome the 112(d) rejections previously set forth in the Final Rejection mailed 07/13/2021.  

Allowable Subject Matter
Claims 1-12 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to an additive manufacturing method for a part comprising forming a pillar by: fusing metallic material to form a hollow body portion including a wall having an inner surface and an outer surface, fusing metallic material to form a cap portion extending from a distal end of the body portion so as to cover an interior of the body portion, and fusing metallic material to form a distal portion supported on the cap portion.  The body portion has a larger width as compared to a width of an entirety of the distal portion.  Forming the pillar includes successively depositing a layer of loose metallic material on a previously-deposited layer of fused material and fusing the layer of loose metallic material prior to depositing a subsequent layer of loose metallic material.  The method further comprises supporting at least a portion of the part by the pillar; and removing the pillar from the part.  
The closest prior art is  U.S. Patent Application Publication No. 2019/0270254 Al to Mark et al. ("Mark") as set forth in the Final Rejection mailed 07/13/2021.  Applicant argues that Mark fails to disclose or suggest, among other things, "successively depositing a layer of loose metallic material on a previously- deposited layer of fused material and fusing the layer of loose metallic material prior to depositing a subsequent layer of loose metallic material," as recited in independent claim 1, or "fusing metallic material to form a cap portion having inclined walls extending from a distal end of the body portion that enclose the hollow interior," as recited in independent claim 9 (remarks, page 8).  Applicant argues that Mark describes a part formed by depositing materials that include metal or ceramic powder and either a first removable binder or a second removable binder (remarks, page 8).  Applicant argues that these binder materials allow Mark to employ a process that includes "debinding the first removable binder of [] model material and the second removable binder of [] sinterable separation material, and sintering the part, the support structure, and the sinterable separation material at a temperature profile that sinters the model material and the sinterable separation material" (remarks, page 8).  Applicant argues that Mark's process focuses on depositing materials that are chemically-bound together, these materials being sintered as a unit (remarks, page 9).  Applicant argues that Mark does not disclose "successively depositing a layer of loose metallic material on a previously-deposited layer of fused material and fusing the layer of loose metallic material prior to depositing a subsequent layer of loose metallic material," as recited in independent claim 1 (remarks, page 9).  Applicant argues that  Mark does not disclose "fusing metallic material to form a cap portion having inclined walls extending from a distal end of the body portion that enclose the hollow interior," as recited in independent claim 9 (remarks, page 9).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest "successively depositing a layer of loose metallic material on a previously-deposited layer of fused material and fusing the layer of loose metallic material prior to depositing a subsequent layer of loose metallic material," as recited in independent claims 1 and 21 or "fusing metallic material to form a cap portion having inclined walls extending from a distal end of the body portion that enclose the hollow interior," as recited in independent claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733